DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered, wherein claims 1-2, 5, and 10-12 were amended, claim 3 was canceled, and claims 21-22 were added.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of 08/07/2006 for application 11/500,233 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/500,233, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the strip layer consisting of hydrophilic fibers (claim 1), the strip layer consisting of cellulosic fibers (claim 9), and the strip layer comprising more than 90% hydrophilic fibers (claim 21), each respective strip layer also defining the recited moisture regain and friction coefficients, have not been described in the ‘233 application.  

Claim Objections
Claim 2 is objected to because of the following informalities:  consider amending as follows for proper antecedent support:  “a homogenous mixture of the cellulose fibers and the synthetic fibers.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 9-12, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 1 recites that the strip layer consists of “hydrophilic fibers and has a moisture regain at equilibrium in 65% relative humidity of at least 6%, wherein the article has both a wet static and a wet kinetic coefficient of friction above 0.65.”  Similarly, claim 9 requires the strip layer consists of cellulosic fibers with analogous characteristics.  Claims 21-22 recite a strip layer that comprises more than 90% and more than 95% hydrophilic fibers, respectively, having the same regain and friction coefficients.  Strip layers having the recited composition and having the recited moisture regain and friction coefficients have not been described in the specification.  The table and associated descriptions identified by Applicant do not support the amended limitations.  Claims 2, 5, 10-12, and 22 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 21 each recite a cleaning article that comprises “at least two layers joined in face-to- face relationship” in Claims 2, 5, and 22 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 9-12, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policicchio et al. (2009/0007355, hereinafter “Policicchio”), in view of Fereshtehkhou, et al. (US 6,797,357, hereinafter “Fereshtehkhou”).    

Regarding claims 1 and 5, Policicchio discloses a cleaning article having an axis and at least two layers joined in face-to-face relationship (Fig 2, lower layer 13 of upper sheet 15 and upper layer 13 of lower sheet 15 are in face-to-face relation) said cleaning article comprising: 
at least one nonwoven layer (layer 12 of lower sheet 15, Fig 2, [0032], tow fibers comprising both cellulosic and synthetic fibers), and 

 that the cleaning article has a length and a width defined between two alternatingly opposed pairs of edges, including a pair of longer edges and a pair of shorter edges, where said distal ends of said strips are juxtaposed with said two opposed longer edges (Fig 1).  
Policicchio does not explicitly disclose that the strip layer consists of the hydrophilic fibers and also has a moisture regain at equilibrium in 65% relative humidity of at least 6%, wherein the article has both a wet static and a wet kinetic coefficient of friction above 0.65.  
Regarding the strip layer, Policicchio discloses that the upper layer 11 can be formed as taught by Fereshtehkhou [0028], where Fereshtehkhou teaches forming sheet layers of cellulosics, synthetics, and blends thereof (5:57-62), teaching further that “[t]he degree of hydrophobicity or hydrophilicity of the fibers is optimized depending upon the desired goal of the sheet, either in terms of type of soil to be removed, the type of additive that is provided, when an additive is present, biodegradability, availability, and combinations of such considerations,” (6:3-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the strip layer of Policicchio according to particular needs and the intended use of the cleaning article, optimizing the hydrophilicity of the layer (a range effective variable, as taught by Fereshtehkhou), including configurations in which the strip layer consisted of the hydrophilic fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B)   
With regard to a moisture regain of the strip layer, Policicchio, as modified, is silent with regard to the particular moisture material property thereof.  However, one of ordinary skill would understand that materials of Policicchio, as modified, which are consistent with Applicant’s 
With regard to the wet static and kinetic coefficients of friction, Policicchio, as modified, is silent with regard to the particular wet static and wet kinetic coefficients of friction.  However, one of ordinary skill would understand that materials of Policicchio, as modified, which are consistent with Applicant’s claimed materials, would have corresponding properties, including corresponding wet static and kinetic coefficients of friction, as best understood by Examiner.  Also, Applicant has not established any criticality to the wet static and wet kinetic coefficients of friction, describing various embodiments having wet static and wet kinetic coefficients of friction of greater than 0.65, greater than 0.75, and greater than 0.90, and also different examples of varying absorbent efficiencies [0113].  Per MPEP 2144.05 (II-B), only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure the strip layer to comprise whatever wet static and kinetic coefficients of friction that best served a particular application (based on fluids to be absorbed and surfaces to be cleaned), including configurations in which the wet static and kinetic coefficients of friction were in the claimed range.    

Regarding claim 2, Policicchio, as modified, teaches the limitations of claim 1, as described above, but does not explicitly disclose wherein said at least one nonwoven layer 

Regarding claim 9, Policicchio teaches a cleaning article comprising:
two opposed edges defining a length therebetween, said length being parallel to said longitudinal axis and two opposed edges defining a width therebetween, said width being perpendicular to said longitudinal axis (Fig 1), 
at least one nonwoven layer (layers 12 and 13 of lower sheet 15, Fig 2, comprising tow fibers and a synthetic film [0032, 36]), said at least one nonwoven layer comprising a laminate of a cellulose sheet (layer 12 defines sheet of cellulosic tow fibers [0032]) and a synthetic sheet (layer 13 defines synthetic sheet or film [0036]); and Page 3 of 9Appl. No. 14/677,268 Docket No. 10528C Amdt. dated August 5, 2021 Reply to Action mailed on May 5, 2021 Customer No. 27752 
at least two strip layers (respective upper layers 11 of any number of upper sheets 15, Fig 2, [0028-29], [0031]), said strip layers being joined to said at least one nonwoven layer in face-to-face relationship (Figs 1-2, [0038]) and comprising a plurality of cellulosic, hydrophilic strips [0030-31], [0017], at least some of said strips emanating from a proximal end juxtaposed with said axis and extending towards said opposed edges which define said length (Fig 1), said strip layers comprising cellulosic fibers [0017], [0029], [0031].      
Policicchio does not explicitly disclose that the strip layer consists of the cellulosic fibers and has a moisture regain at equilibrium in 65% relative humidity of at least 6%, and wherein the article has both a wet static and a wet kinetic coefficient of friction above 0.65.  
Regarding the strip layer, Policicchio discloses that the upper layer 11 can be formed as taught by Fereshtehkhou [0028], where Fereshtehkhou teaches forming sheet layers of cellulosics, synthetics, and blends thereof (5:57-62), teaching further that “[t]he degree of hydrophobicity or hydrophilicity of the fibers is optimized depending upon the desired goal of the 
With regard to a moisture regain of the strip layers, Policicchio is silent with regard to the particular moisture material property thereof.  However, one of ordinary skill would understand that materials of Policicchio which are consistent with Applicant’s claimed materials, would have corresponding properties, including a corresponding moisture regain.  Also, Applicant has not established any criticality to the moisture regain value, describing in the specification that hydrophilic material composites may have a moisture regain of at least about 2%, at least about 3%, at least about 4%, at least about 5%, or at least about 6%.   Per MPEP 2144.05 (II-B), only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure the strip layers to define moisture regain that best served a particular application (based on fluids to be absorbed), including configurations in which the moisture regain of the strip layer was at least 6%.  
With regard to the wet static and kinetic coefficients of friction, Policicchio is silent with regard to the particular wet static and wet kinetic coefficients of friction.  However, one of ordinary skill would understand that materials of Policicchio, as modified, which are consistent with Applicant’s claimed materials, would have corresponding properties, including corresponding wet static and kinetic coefficients of friction, as best understood by Examiner.  Also, Applicant has not established any criticality to the wet static and wet kinetic coefficients of friction, describing various embodiments having wet static and wet kinetic coefficients of friction 

Regarding claim 10, Policicchio, as modified by Fereshtehkhou, discloses the limitations of claim 9, as described above, and further discloses wherein the laminate comprises cellulose tissue [0032], [0017], but does not explicitly disclose that the laminate also comprises a spun bond synthetic material.   It would have been obvious to one of ordinary skill in the art at the time of the invention to form the synthetic layer 13 of Policicchio based on desired properties and application of the cleaner, including configurations in which the layer defined a spun bond synthetic material, additionally noting that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07

Regarding claims 11 and 12, Policicchio, as modified, discloses the limitations of claim 9, as described above, and further discloses wherein said at least one nonwoven layer further comprises a pocket 20 for receiving a handle therein [0037], Fig 1, and wherein said synthetic sheet comprises polypropylene [0032].

Regarding claims 21 and 22, Policicchio, as modified by Fereshtehkhou, as described above in the rejection of claim 1, discloses the recited cleaning article comprising two face-to-face layers, at least one nonwoven layer, a strip layer, the moisture regain, the coefficients of claims 21 and 22, understanding the strip layer that consists of hydrophilic fibres (of claim 1) would necessarily define hydrophilic fiber percentages greater than 90 and 95, respectively.  


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRIAN D KELLER/Primary Examiner, Art Unit 3723